Citation Nr: 0820606	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-38 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
pain.

2.  Entitlement to service connection for bilateral ankle 
pain.

3.  Entitlement to service connection for chondromalacia 
patella, bilateral knees.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 2003.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO) which denied the veteran's claims of entitlement to 
service connection for claimed disabilities of the wrists, 
ankles and knees.

On January 15, 2008, the veteran testified at a Travel Board 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Remanded issue

The issue of entitlement to service connection for 
chondromalacia patella of the bilateral knees is addressed in 
the REMAND portion of this decision and is REMANDED to the RO 
via the VA Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action on his 
part is required.

Matters not on appeal

In its March 2004 decision, in addition to denying service 
connection for the three issues listed above, the RO granted 
service connection for a fracture of the left patella, 
cervical spondylosis, lumbar spine facet joint arthritis, 
tinnitus, residuals fracture of thoracic spine, Raynaud's 
syndrome of bilateral hands, and atherosclerotic 
calcifications of the left common carotid artery.  The RO 
denied service connection for bilateral hearing loss, right 
shoulder bursitis, a left shoulder condition, dental implants 
and bridge, and mandible anterior-posterior deficiency with 
microgenia status post mandible osteotomy and genioplasty. 

In his June 2004 notice of disagreement, in addition to the 
three issues on appeal listed above, the veteran disagreed 
with the assignment of a noncompensable disability rating for 
Raynaud's syndrome.  Those four issues were listed in the 
September 2004 statement of the case.  The veteran did not 
refer to Raynaud's syndrome in his October 2004 substantive 
appeal, nor has he subsequently perfected an appeal as to 
that issue.  Accordingly, only the three issues on the first 
page of this decision are in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

New claims

At the January 2008 hearing, the veteran again raised the 
issue of his entitlement to a compensable disability rating 
for his service-connected Raynaud's syndrome.  He also raised 
a new claim of entitlement to an increased disability rating 
for his service-connected cervical spondylosis with C6-7 
fusion.  These matters are referred to the RO for such action 
as may be appropriate.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
disability of the bilateral wrists.

2.  The veteran does not have a currently diagnosed 
disability of the bilateral ankles.


CONCLUSIONS OF LAW

1.  A bilateral wrist disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral ankle disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for bilateral wrist 
pain.

2.  Entitlement to service connection for bilateral ankle 
pain.

The veteran seeks service connection for bilateral wrist pain 
and bilateral ankle pain.  The remaining issue on appeal, 
entitlement to service connection for chondromalacia patella 
of the bilateral knees, is being remanded for additional 
evidentiary development.  Because these two issues involve 
the application of identical law to similar facts, the Board 
will address them together,

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The veteran was informed in a letter 
dated in November 2003 that to support his claim, the 
evidence must show: an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service which caused 
injury or disease; a current physical or mental disability; a 
relationship between the current disability and an injury, 
disease, or event in military service. 

The veteran was further informed in the letter that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim [a medical examination was completed 
in January 2004], and that VA would obtain records such as 
records held by Federal agencies, including service records 
and VA medical records, employment records, and private 
medical records so long as he provided sufficient information 
to allow VA to obtain them.

The Board also notes that the veteran was asked in the 
November 2003 letter to tell VA about "any additional 
information or evidence that you want us to try to get for 
you."  The November 2003 letter also told the veteran that he 
could obtain and send the information himself.  This complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The veteran has 
been provided with specific notice of elements (2) and (3) in 
the November 2003 VCAA letter, as discussed above. 

Moreover, the veteran was provided specific notice of the 
Dingess decision in a March 2006 letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board additionally observes that inasmuch as the 
veteran's claims of entitlement to service connection for 
bilateral wrist pain and bilateral ankle pain are being 
denied, no disability rating and effective date will be 
assigned.  Therefore, compliance with the notice requirements 
of Dingess  as to elements (4) and (5) has become moot.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran is obviously aware of what is required 
of him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service treatment records and reports 
of VA treatment of the veteran, and private medical records.  
Additionally, the veteran was provided with a VA examination 
in January 2004.  Neither the veteran nor his representative 
has identified any further evidence.

Accordingly, the Board finds that under the circumstances of 
this case as they pertain to the issues being decided, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization, and he testified at a January 2008 Travel Board 
hearing where he was represented by a member of his service 
organization.

The Board will therefore proceed to a decision on the merits 
of the issues on appeal.

Relevant law and regulations

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

With respect to Hickson element (1), the veteran has 
presented no competent medical evidence of a current 
disability of his wrists or ankles.  

The veteran was discharged from service in September 2003 
after a 26 year career.  
At the January 2004 VA examination, the examiner diagnosed 
the veteran with nonspecific wrist pain bilaterally with 
negative radiologic findings and a negative electro magnetic 
(EMG) study for any type of neural disorder.  The examiner 
also noted that x-rays of the veteran's right and left ankles 
showed no significant abnormalities.  The examiner further 
noted that there was sporadic stiffness in the ankles, but 
there was no radiologic evidence of any degenerative problem 
at the current time.  

At the January 2008 hearing, the veteran presented private 
medical records for the period from July 2004 to May 2007.  
There was a mention of the veteran's complaint of chronic 
wrist pain in an August 2004 treatment report, but none of 
the reports contained a diagnosis of any wrist disability.  
An October 2004 report of examination noted that there was no 
pain in the right or left ankle joint.  There was no soft 
tissue swelling; no ankle joint diffusions; and no 
significant evidence of osteoarthritis.

In short, the medical evidence of record does not include any 
diagnosis of any wrist or ankle disorder.  The veteran has 
been provided with ample opportunity to submit such evidence; 
he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits]. 

To the extent that the veteran himself believes that he has 
bilateral wrist and ankle disabilities, he is not a competent 
source of medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's statements are not probative.

The board hastens to add that it does not disbelieve that the 
veteran may experience pain and stiffness in his wrists and 
ankles.  However, symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

In short, in order for service connection to be granted there 
must be competent evidence in the record which demonstrates 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Such evidence is lacking in this case.  There being no 
evidence of a present disability of the bilateral wrists and 
ankles, Hickson element (1) is not met, and the veteran's 
claims are accordingly denied on that basis.


ORDER

Service connection for bilateral wrist pain is denied.

Service connection for bilateral ankle pain is denied.


REMAND

3.  Entitlement to service connection for chondromalacia 
patella, bilateral knees.

Post-service private treatment records contain an October 
2004 x-ray report with a diagnostic impression of early 
degenerative changes of the bilateral knees.  In November 
2004 a private physician, who apparently reviewed the above 
referenced x-rays brought to him by the veteran, diagnosed 
the veteran with patellofemoral disease in his knees which 
was probably longstanding.

A VA examiner in January 2004 noted that the veteran had a 
history of bilateral chondromalacia patella that was treated 
while on active duty.  However, the examiner  diagnosed no 
significant abnormality other than the a patellar fracture 
noted on x-ray.  [In its March 2004 decision, the RO granted 
service connection for fracture of the left patella.]  

There is also a suggestion in the record that the veteran may 
have some kind of  generalized arthritic process manifested 
by complaints of pain and swelling of multiple joints.  See 
the report of a May 2006 visit to Community Medical 
Associates. 

In view of what appears to be conflicting clinical evidence, 
an examination is needed to determine if the veteran 
currently has any knee disability other than the previously 
service-connected fracture residuals.  See 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
request that he identify any recent 
private medical treatment records 
pertaining to his bilateral knee 
disability since May 1, 2007.  Any such 
records should be obtained and associated 
with the veteran's claims folder.

2.   The veteran should then be scheduled 
for a VA examination in order to 
determine the current diagnosis, if any, 
referable to the veteran's knees.  The 
examiner should specifically comment as 
to whether there exists a disease process 
involving multiple joints, including the 
knees.  If a knee disability is 
diagnosed, the examiner should provide an 
opinion as to whether any diagnosed 
disability of the knees is as likely as 
not likely related to the veteran's 
active military service.  A report should 
be prepared and associated with the 
veteran's VA claims folder. 

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, in whole or in 
part, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


